Title: To George Washington from Charles Cotesworth Pinckney, 2 November 1798
From: Pinckney, Charles Cotesworth
To: Washington, George



Trenton [N.J.] Novr 2d 1798

Many thanks, my dear Sr, for your very friendly congratulations on my return to my Country—The apprehensions you mention I have reason to think would have been realized had not our Government followed up the publication of the dispatches by energetic measures. My Daughter’s health (thank God) is restored—Mrs Pinckney & myself are both well. I enclose you a copy of a Letter which I wrote to the Secretary at War on being informed that Genl Knox had refused to serve in the army as Third Major General. It gives me great pleasure to find that I shall have the happiness of seeing you here or at Philadelphia about the tenth instant. When I proceed to Charleston should you be at Mount Vernon you may be assured I shall avail myself of your polite invitation. My political sentiments on the present situation of our Controversy

with France are contained in my answers to the Princeton & Trenton addresses. I will not therefore repeat them. Be so good as to present my most respectful Compliments to Mrs Washington & Miss Custis, in which Mrs Pinckney & my Daughter would with pleasure unite, but they know not of my writing this letter, as I left them at Newark. Be assured I ever am with great sincerity Your devoted & affectionate humble servt

Charles Cotesworth Pinckney

